SOMERYILLE, J.
The main question presented for our consideration in this case relates to the rule governing the burden and sufficiency of proof in • criminal cases, where the defense of insanity is interposed. This question was fully and elaborately considered by this court in Boswell's case, 63 Ala. 307, decided in the year 1879, where the authorities on the subject in both England and America are lucidly reviewed in .the opinion of Mr. Justice StoNE, speaking for a majority of the court. The doctrine is there held, that inscmity is a de-*393f ense which must be established to the satisfaction, of the ju/ry, by a preponderance of the evidence, and a reasonable doubt of the. defendant’s sanity, raised by all the evidence, does not authorize an acqxdttal. A strong appeal is made by counsel, urging that this case, which was decided by a majority of the court, should be overruled, as repugnant to the sound logic of the law, and not in harmony with settled analogies of criminal jurisprudence. • I confess, if the question were • a new one, that, apart from authority, I should be greatly disposed to favor the view, that although the law presumes sanity, it at the same time presumes innocence, that these presumptions are each disputable, and must go to the jury, to be considered by them in connection with the other evidence; and that if the jury, upon the facts and conflicting presumptions of the whole case, entertain a reasonable doubt that the crime charged was committed by the prisoner while in a sane state of mind, he is entitled to an acquittal. This is the modern or strictly American doctrine, and finds no countenance, so far as I can discover, among the best law-writers or adjudged cases in England. It seems tobe approved by Mr. Bishop alone of the American text-writers, and finds support in the decisions of only some nine or ten of the highest courts of the several States.-2 Bish. Cr. Proc. § 673; O'Connell v. The People, 87 N. Y. 377; Cunningham v. State, 56 Miss. 269; People v. Garbutt, 17 Mich. 9; State v. Crawford, 11 Kansas, 32; Guetig v. State, 66 Ind. 94 (S. C. 32 Amer. Rep. 99); Chase v. People, 40 Ill. 352; Wright v. People, 4 Neb. 407; State v. Jones, 50 N. H. 369; Dove v. State, 3 Heisk. (Tenn.) 348; State v. Patterson, 45 Vt. 308; State v. Waterman, 1 Nev. 543.
The doctrine of Boswell's case, which repudiated the ordinary rule of “ reasonable doubt ” as applicable to insanity cases, is, however, sustained by the great weight of authority. It seems to be approved by all of the English text-writers and adjudged cases, coming with the sanction of the common law, which, for many forcible reasons, placed insanity upon a basis somewhat different from other defenses.-McNaghten's case, 10 Cl. & Fin. 200; Reg. v. Higginson, 1 C. & K. 130; 1 Russell on Cr. (9th Ed.) 5-25. It is said in Noscoe’s Criminal Evidence íhat “ the onus of proving the defense of insanity, or, in the case of lunacy, of showing that the offense -was committed when the prisoner was in a state of lunacy, lies on the prisoner.”-Roscoe’s Cr. Ev. (7th Ed.) 975. In Foster’s Crown Law it is said, “ all the circumstances of accident, necessity or vnfvrmity, are satisfactorily to be proved by the prisoner.” — Fost. 255.
Among the American authors Mr. Wharton strongly favors the view, that the burden of proof is on the defendant to prove *394his insanity by a preponderance of the evidence — the defense-being said to be extrinsic, and likened to an application in “the nature of a plea to the jurisdiction, or a motion to change the venue.”-Whart. Hom. § 668; Whart. Cr. Ev. § 340; Whart. Cr. Law (7th Ed.) § 54. Mr. Greenleaf says that the defense “ must be clearly proved: ” and again, that it “ must be established by evidence satisfactory to the jury.”-2 Greenl. Ev. § 373; 3 Ib. § 5. The adjudged cases in this country present a vast weight of authority favorable to the doctrine of Boswell’s case, or at least in repudiation of the rule entitling the defendant to an acquittal upon the existence of a mere reasonable doubt of his sanity. Many of these cases state the rule more strongly against the defendant, and some go to the length that the defendant must establish his insanity to the satisfaction of the jury, beyond a reasonable doubt. These views prevail in some eighteen or twenty of the States.-McAllister v. State, 17 Ala. 434; Com. v. Heath, 11 Gray (Mass.) 303; Sayres v. Com. 88 Penn. St. 291; State v Felter, 32 Iowa, 49; State v. Payne, 86 N. C. 609; Graham v. Com. 16 B. Mon. (Ky.) 587; State v. Strauder, 11 West Va. 745, 823; State v. Stark, 1 Strob. (S. Ca.) Law, 479; State v. Lawrence, 57 Me. 574; State v. Redemeier, 71 Mo. 173; Bergin v. State, 31 Ohio, 111, 115; Webb v. State, 9 Tex. (Ct. Ap.) 490; S. C. 35 Amer. Rep. 32, note; Boswell’s case, 20 Gratt. (Va.) 860; People v. Messersmith, 57 Cal. 575; State v. Gut, 13 Minn. 341; McKenzie v. State, 26 Ark. 334; Carter v. State, 56 Ga. 463; State v. Spencer, 1 Zabr. (N. J.) 196, 201; State v. Danby, 1 Hous. Cr. Cases (Del.) 166, 175; State v. Hoyt, 46 Conn. 330.
In view of these considerations we are of opinion that the rule declared in Boswell’s case should not be disturbed. It establishes a rule greatly favorable to the preservation of human life, and to the good order and peace of society. It discourages the recognition of that species of frenzy, known as “moral” or “emotional” insanity, which, without any support in the law, sometimes finds countenance at the hands of juries in contempt of its integrity. It is based upon the broad presumption, which receives universal recognition in all the affairs of life, that sanity is the normal condition of all mankind, and upon the teachings of experience that criminals often take refuge in attempting the simulation of insanity under circumstances rendering it most difficult of detection. The history of criminal jurisprudence in this country, it is apprehended, fails to show any danger from the inhumanity of juries in the harsh or unreasonable administration of the rule.
This rule, it may be added, fully harmonizes with the provisions of our statute authorizing the judges of our circuit courts to order an inquisition in the case of criminals alleged *395to be insane, with the view of committing them to the State hospital for insane persons. The commitment is authorized “ if it be satisfactorily proved that the person is insane,” and he is required to remain in custody until he is restored to his right mind. — Code, 1876, §§ 1487-88. It is manifest that great confusion might follow in the administration of justice, if one rule should be adopted in the trial of defendants alleged to be insane, and another in judicial inquisitions. A case might not be improbable where a prisoner, charged with murder, might be acquitted on the ground of homicidal insanity, because of the bare existence of a reasonable doubt, and yet there might not be such a preponderance of evidence against him as to satisfy the judge or jury of his insanity in a judicial inquisition. One dangerous to the community would thus be set at large, beyond the pale of legal punishment or custody, until a second or third homicide might operate to remove the existing reasonable doubt.
We find no error in the rulings of the court, relevant to the defense of insanity, which can authorize a reversal of the judgment under the above views.
There is no presumption that fitful and exceptional attacks of insanity are continuous — a proposition manifest in itself. It is only insanity of a chronic or permanent nature which, on being proved, is presumed to continue. — Whart. Cr. Ev. § 730. The rule, therefore, prevails that where an insane person “has lucid intervals, the law presumes the offense of such person to have been committed in a lucid interval, unless it appears to have been committed in the time of his distemper.”-1 Russell on Cr. 11; 1 Hale, 33-4. Charge number twenty-nine, requested by the defendant, was properly refused on this principle. There was no evidence tending to show that the alleged insanity of the prisoner was any thing more than fitful or occasional.
The principle is everywhere recognized, that voluntary drunkenness or intoxication is no excuse for the commission of crime. Roscoe’s Cr. Ev. 985; 1 Arch. Cr. Pl. 11-14. This in nowise conflicts with the rule, that it may some times operate to rebut the existence of malice, so as to reduce the grade of the homicide, or other crime, of which malice is a necessary ingredient. So, in many instances, a man may be so drunk as to be incapable of forming or entertaining any specific intention at all.-Mooney v. State, 33 Ala. 419; Ross v. State, 62 Ala. 225; 1 Russ. on Cr. 12-13. Yet it can not be said in any proper sense that the existence of intoxication excuses the crime committed under its influence, or that the defendant should on that account be entirely acquitted of guilt.-1 Bish. Cr. Law, § 400. The fourth charge, given at the instance of the State, was free from error. *396If its tendency was merely misleading, as being too broad in its application to a particular phase of the case, an explanatory charge should have been requested.
Threats made by a defendant are generally admitted as tending to prove malice on his part against a deceased person with the killing of whom he is charged. To be admissible they must of course ■ be capable of such construction as that they may have reference to the deceased. A threat to kill one man may not be admissible under an indictment charging the defendant with the murder of, or assault with intent to murder another and different man.-Ogletree v. State, 28 Ala. 693. But threats to kill or injure some one not definitely designated, especially when made shortly before the commission of the offense to which they may be construed to have reference, are unquestionably admissible in connection with other explanatory circumstances, and on proof of the corpus delicti. The threats of a general character, made the sub jects of objection in the record, all come within the influence of the above principle, and were properly admitted. It was a matter of mere inference whether the deceased came within their scope. Their weight or probative force was a question entirely for the jury.-Whart. Hom. § 693; People v. Scoggins, 37 Cal. 677; S. C. Cases Self-Def. (Horr. & Thomp.) 596; Ross v. State, 62 Ala. 225; Whart. Cr. Ev. § 756; Redd’s case, 68 Ala. 492.
There was no error in admitting the testimony of the witness, Malloy, to the effect that, an hour or two before the difficulty, the defendant had proposed to exchange knives with him, showing at the time a small three-bladed knife, and assigning as a reason that his knife was too small. It may have been comparatively weak, but it was clearly relevant as an act of preparation, when taken in connection with the previous difficulty or bad feeling between the parties, and as one link in the chain of circumstances intervening during several hours immediately prior to.the killing.
Conceding that the defendant’s testimony tended to prove that he was free from fault in having brought on himself the necessity of the killing, and that he could not apparently retreat with safety, yet there was also other evidence tending to prove the contrary, and all the charges requested bearing on the question of self-defense withdrew from, the jury all consideration as to the truth or falsity of this conflicting evidence, and they were for this reason properly refused. These charges assumed the truth of the defendant’s version as to these two material aspects of the case, which could not be ignored by the jury in forming their verdict.-Leonard's case, 66 Ala. 461; Roscoe’s Cr. Ev. (7th ed.) 739; Cross v. State, 63 Ala. 40, and other authorities cited in Clark’s Cr. Dig. (1881) § 490.
*397As to witnesses who are not-medical experts, the doctrine is clearly settled in this State, in accordance with the general current of authority, that they may express their opinion, in certain cases, as to the sanity or insanity of one whose state of mind is the subject of investigation. To authorize this, however, it must first be shown that the acquaintance of the witness with the party whose sanity is questioned, is of an intimate character, and his association with him of sufficient duration to justify him in forming a correct judgment as to the intellectual status and habits, upon which he seeks to throw the light of his testimony.-In re Carmichael, 36 Ala. 514. It is said in our decisions generally that such witnesses, not being experts, should accompany, their opinions with the facts upon which they are based; and in Norris v. State, 16 Ala. 778, where the witness was introduced to prove the insanity of the prisoner, it was asserted that his opinion “ must be preceded by the facts and circumstances upon which it is predicated.”-Florey v. Florey, 24 Ala. 241; Powell v. State, 25 Ala. 21. This is no doubt the better and safer practice in all cases where opinions are expressed by non-experts affirming the insanity of a party. Here the eccentric manifestations and abnormal facts, being affirmative in their nature, can be readily stated in advance, and, constituting the basis of the opinion, may be said to determine its value and weight. But where the witness testifies to the sanity of a party, there may be no such abnormal facts to be stated. Fie may testify to the non-existence of such facts by way of general negation. The competency of the witness, therefore, in limine, depends simply upon the fact that he has an acquaintance with the party, whose sanity is questioned, of sufficient-duration and intimacy to have afforded him opportunities for such frequent observation, as to justify the formation of a correct opinion as to the question of sanity or insanity.-Stuckey v. Bellah, 41 Ala. 700. It was properly observed in Powell v. State, 25 Ala. 28, that, “ it is impossible, to lay down'any precise rule as to the length or character of acquaintance which would render the opinion of a witness admissible on this subject.” It must rest, to a considerable extent, within the sound legal discretion of the nisi prims court, the value of such opinions being susceptible of easy test through the crucible of cross-examination. The several non-expert witnesses, who were introduced by the State to prove the sanity of the defendant,, were in our judgment shown to have been pri/m.a facie competent.-Stubbs v. Houston, 33 Ala. 555; Whart. Cr. Ev. § 417; 1 Redfield on Wills, 141; 1 Russell on Cr. (9th Ed.) 26, note 1; Pidcock v. Potter, 68 Penn. St. 342; S. C. 8 Amer. Rep. 181; Hardy v. Merrill, 56 N. H. 227; S. C. 22 Amer. Rep. 441; Stuckey v. Bellah, 41 Ala. 700, 1 Whart. Law Ev. § 451.
*398Where a defendant on his trial elicits irrelevant evidence from his own witness on direct examination, he can not complain that the State is permitted to bring out other irrelevant matter by way of explanation or rebuttal, touching the same subject-matter.-Starkie’s Ev. (Sharswood) 201, note; Havis v. Taylor, 13 Ala. 324; Findlay v. Pruitt, 9 Port. 195. Great latitude must necessarily be allowed in the cross-examination of witnesses, and much left to the enlightened discretion of the lower courts, by whom alone the temper, demeanor and prjudices of the witness can be observed and known.-Marler v. State, 68 Ala. 580. In view of this principle, and apart from other satisfactory reasons unnecessary to be discussed, there was no objection to the evidence elicited on cross-examination of the witness Cheatham.
We discover no error in the rulings of the City Court, and its judgment is affirmed.
Bbiokbll, C. J., dissenting.